EXHIBIT 10.20

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective as of the 31st day of January, 2007, by and
among CPG International I Inc., a Delaware corporation (“CPG International”),
Pro-Cell, LLC, an Alabama limited liability company (“Pro-Cell,” and together
with CPG International, “Employer”), CPG International Holdings LP, a Delaware
limited partnership (“CPG International Holdings”), and Kevin Sloan
(“Executive”).

RECITALS

WHEREAS, CPG International will purchase membership interests (the “Units”) in
Pro-Cell pursuant to the Unit Purchase Agreement, dated as of December 13, 2006,
between CPG International, Christopher Bardasian, Kevin Sloan, and Larry Sloan
(the “Unit Purchase Agreement”);

WHEREAS, Employer desires to continue to employ Executive and to utilize his
management services as indicated herein, and Executive has agreed to provide
such management services to Employer;

WHEREAS, as a condition precedent and a material inducement for Employer to
purchase the Units and to continue to employ and pay Executive, Executive has
agreed to execute this Agreement and be bound by the provisions herein;

WHEREAS, as a condition precedent and a material inducement for Employer to
enter into the Unit Purchase Agreement and this Agreement, Executive has agreed
to execute the Noncompetition Agreement among Employer, Executive and the other
parties thereto, dated as of the date hereof (the “Noncompetition Agreement”),
and be bound by the provisions therein; and

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

PROVISIONS

•         Term and Duties. Employer hereby agrees to employ Executive as the
Senior Vice President – Pro-Cell General Manager commencing on the date of the
Closing (as defined in the Unit Purchase Agreement) and continuing for a period
of three (3) years (the “Initial Term”) or until terminated in accordance with
this Section 1 or Section 5. Unless terminated by written notice delivered at
least thirty (30) days prior to the expiration of the Initial Term, Executive’s
employment shall continue for successive one (1) year terms (each one (1) year
term hereinafter referred to as a “Subsequent Term” and together with the
Initial Term, the “Term”) until terminated by written notice delivered at least
thirty (30) days prior to the expiration of the Subsequent Term. Subject to the
provisions of this Agreement, during the Term, Executive shall devote his best
efforts and abilities to the performance of Executive’s duties on behalf of
Employer and to the promotion of its interests consistent with and subject to
the direction of John Loyack, the President of CPG International, or his
successor during the first eighteen (18)

 



months of the Initial Term, and thereafter, of John Loyack or his successor or
Ralph Bruno or any other Business Unit President or their successors. Executive
shall devote substantially all of his business time, energies, attention and
abilities to the operation of the business of Employer and shall not be actively
involved in any other trade or business or as an employee of any other trade or
business. Nothing contained herein shall be deemed to prevent or limit
Executive’s rights to (i) engage in religious, charitable or other non-profit
activities, and (ii) make any other passive investments which do not otherwise
interfere, in any material respect, with Executive’s duties hereunder or violate
the terms of Executive’s Noncompetition Agreement.

 

•

Compensation.

In consideration of the services to be rendered by Executive during the Term,
Employer shall pay to Executive $250,000 per year (“Base Compensation”), payable
bi-weekly and prorated for any partial employment period. Such Base Compensation
shall be reviewed annually by the Board of Directors of CPG International (the
“Board”), or any compensation committee of the Board, for purposes of
considering an increase to (but never a decrease of) such Base Compensation in
its sole discretion. Executive shall also be eligible for an annual bonus with a
target of not less than forty (40) percent of his Base Compensation, based upon
the achievement of certain performance goals determined by John Loyack or his
successor and the Board. Notwithstanding the foregoing, Executive’s annual bonus
for 2007 shall be determined in accordance with Schedule A.

 

•

Signing Bonus.

Executive shall be eligible to receive a signing bonus in the amount of $500,000
(the “Signing Bonus”), which will be paid to Executive on the date on which the
Closing occurs if he is employed by Employer on that date. If Executive
terminates his employment for other than Good Reason or is terminated for Cause
within the twelve (12) month period following the date on which the Closing
occurs, Executive shall immediately and with no further action forfeit to CPG
International Holdings for no consideration a number of Class A Units thereof,
which are then owned by Executive, having a value on the date of termination
equal to $500,000 times a fraction the numerator of which is the number of days
during the Term on which Executive was employed by Employer and the denominator
of which is 365.

 

•

Benefits.

•          Subject to Section 4(c) below, after the date hereof and until the
first day of the first calendar month following the date of the Closing (such
date, the “Eligibility Date”), Executive shall be eligible to participate in
such benefit programs offered by Pro-Cell (other than bonus plans) as are
offered to similarly-situated employees (except in the case of equity-based
incentive plans where awards are subject to Board (or committee thereof)
approval) and in each case no less favorable than the terms of benefits
generally available to the employees of Pro-Cell (based on seniority), subject
in each case to the generally applicable terms and conditions of the plan,
benefit or program in question. Subject to Section 4(c) below, from and after
the Eligibility Date, Executive shall be eligible to participate in such benefit
programs offered by CPG International as are offered to similarly-situated
employees (except in the case of equity-based incentive plans where awards are
subject to Board (or committee thereof) approval)and in each

 



case no less favorable than the terms of benefits generally available to the
employees of CPG International (based on seniority), subject in each case to the
generally applicable terms and conditions of the plan, benefit or program in
question.

•          For each calendar year, Executive shall be entitled to three (3)
weeks vacation.

•          Executive shall be authorized to incur necessary and reasonable
travel, entertainment and other business expenses in connection with his duties
hereunder. Pro-Cell shall reimburse Executive for such expenses upon
presentation of an itemized account and appropriate supporting documentation,
all in accordance with the generally applicable policies; provided the Board’s
written approval shall be required prior to Executive’s incurring $10,000 of
expenses in any one instance or $20,000 of expenses in the aggregate.

•          Upon the earlier of the termination of Executive's employment or the
12 month anniversary of the date hereof, Executive shall have the option to have
assigned to him, at no cost, that certain term life insurance policy presently
in effect insuring the life of Executive and for which the Employer is the named
beneficiary, and upon such election the Employer shall cause such life insurance
policy to be transferred and assigned to Executive, whereupon Executive shall
assume all of the obligations thereunder from and after the date of such
assignment.

•          Termination. Executive’s employment shall terminate upon the first to
occur of the following (each a “Termination Date”):

 

•

The expiration of the Term;

•          Executive’s death or disability (mentally, physically or
emotionally), so that Executive cannot substantially perform his duties
hereunder for a period of ninety (90) consecutive days or for one hundred eighty
(180) days during any 365 day period during the Term;

•          Executive’s voluntary termination of his employment for any reason
other than Good Reason, upon not less than ten (10) business days’ written
notice to Employer;

 

•

Executive’s termination of his employment for Good Reason;

•          Employer’s termination of Executive’s employment for other than
Cause, upon not less than ten (10) business days’ written notice to Executive;
or

 

•

Employer’s termination of Executive’s employment for Cause.

 

•

Termination Payments.

•          Except as otherwise provided herein, Executive’s Base Compensation
and other benefits, if any, shall terminate on the Termination Date.

 



•          In the event of a termination of Executive’s employment with Employer
pursuant to Sections 5(d) or 5(e), Employer shall be obligated, in lieu of any
other remedies available to Executive, to provide Executive with the following:
(i) continuation of Executive’s Base Compensation at the rate then in effect for
a period of twelve (12) months (the “Termination Payment”), (ii) continuation of
group health plan benefits for a period of twelve (12) months to the extent
authorized by and consistent with 29 U.S.C. §1161 et seq., subject to payment of
premiums by Executive at the active employee’s rate and (iii) payment of all
earned but unpaid Base Compensation and earned but unpaid incentive
compensation, unpaid expense reimbursements, accrued but unused vacation and any
vested benefits Executive may have under any employee benefit plan, under this
Agreement and under any bonus, incentive or other plan (the “Accrued Payments”).
Employer’s obligation to make the Termination Payment shall be conditioned upon
(i) the absence of a material breach by Executive of the Noncompetition
Agreement and (ii) Executive’s execution, delivery and non-revocation of a valid
and enforceable general release of claims in a form reasonably acceptable to
Employer (the “Release”). Subject to Section 6(e), the Termination Payment shall
be paid in installments on Employer’s regular payroll dates occurring during the
twelve (12) month period immediately following the effectiveness of the Release.
Subject to Section 6(e), the Accrued Payments shall be paid within thirty (30)
days following the Termination Date.

•          In the event of a termination of Executive’s employment pursuant to
Section 5(a), 5(b), 5(c) or 5(f), Employer shall pay to Executive, his estate or
legal representative, as the case may be, the Accrued Payments.

•          Any termination of Executive’s employment shall not adversely affect
or alter Executive’s rights under any employee benefit plan of Pro-Cell in which
Executive, at the date of termination, has a vested interest, unless otherwise
provided in such employee benefit plan or any agreement or other instrument
attendant thereto.

•          If Executive is a “specified employee” for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended, any payments required to be
made pursuant to this Section 6 which are subject to Section 409A shall not
commence until six months from the Termination Date, with the first payment to
be equal to the aggregate amount that would have been paid to Executive under
this Section 6 during the first six months immediately following the Termination
Date had this Section 6(e) not been applicable.

 

•

Definitions.

•          “Cause” as used herein shall mean Executive’s (i) commission of an
act which constitutes common law fraud, embezzlement (other than occasional,
customary and de minimis use of Employer’s property for personal purposes) or a
felony, an act of moral turpitude, or of any tortious or unlawful act causing
material harm to Employer’s business, standing or reputation; (ii) gross
negligence on the part of Executive in the performance of his duties hereunder;
(iii) breach of his duty of loyalty or care to Employer; (iv) ongoing refusal or
failure to perform Executive’s duties or the deliberate and consistent refusal
to conform to or follow any reasonable policy adopted by the Board, in each case
after receiving written notice describing his noncompliance and being given a
ten (10) business days opportunity to cure (to the extent

 



curable) such non-compliance; or (v) material breach by Executive of this
Agreement, the Noncompetition Agreement or any other agreement with or for the
benefit of Employer to which Executive is a party or by which Executive is bound
(excluding, however, the Unit Purchase Agreement and the Contribution Agreement
dated as of December 13, 2006, by and among CPG International Holdings,
Christopher Bardasian, Kevin Sloan, and Larry Sloan (the “Contribution
Agreement”)), which material breach is not cured (to the extent curable) within
ten (10) business days following written notice from Employer.

•          “Good Reason” shall mean (i) without Executive’s express written
consent, the assignment to Executive of any duties materially inconsistent with
his positions, duties, responsibilities and status with Employer, or a material
adverse change in his reporting responsibilities, titles or offices, or any
demotion of Executive from any of such positions, in each case as in effect on
the date hereof; (ii) Employer's requirement of Executive, without his express
written consent, to be based at a location more than 50 miles away from
Executive's current office location in Foley, Alabama; or (iii) any material
breach by Employer of this Agreement, which material breach is not cured (to the
extent curable) within ten (10) business days following written notice from
Executive.

•          Consideration. Executive acknowledges and agrees that the
consideration set forth in the recitals to this Agreement and the rights and
benefits hereunder are all and singularly valuable consideration which are
sufficient for any or all of Executive’s covenants set forth herein or in the
Noncompetition Agreement.

•          No Prior Agreements. Executive represents and warrants that his
performance of all the terms of this Agreement does not and shall not breach any
fiduciary or other duty or any covenant, agreement or understanding (including,
without limitation, any agreement relating to any proprietary information,
knowledge or data acquired in confidence, trust or otherwise) to which he is a
party or by the terms of which he may be bound. Executive further covenants and
agrees not to enter into any agreement or understanding, either written or oral,
in conflict with the provisions of this Agreement.

 

•

Miscellaneous.

•          Notices. All notices, requests, consents and demands by the parties
hereto shall be delivered by hand, by confirmed facsimile transmission, by
recognized national overnight courier service or by deposit in the United States
mail, postage prepaid, by registered or certified mail, return receipt
requested, addressed to the party to be notified at the addresses set forth
below:

if to Executive:

 

Kevin Sloan

 

with copy to:

 

Goodwin Procter LLP

 



599 Lexington Avenue

New York, NY 10022

Attn: Stuart Rosenthal

 

if to Employer:

 

Compression Polymers Holding Corporation

 

c/o AEA Investors LLC

Park Avenue Tower

65 East 55th Street

New York, NY 10022

Attn: Sanford Krieger

 

with copy to:

 

Fried, Frank, Harris, Shriver and Jacobson LLP

One New York Plaza

New York, NY 10004-1980

 

Notices shall be effective immediately upon personal delivery or facsimile
transmission, one (1) business day after deposit with an overnight courier
service or three (3) business days after the date of mailing thereof. Other
notices shall be deemed given on the date of receipt. Any party hereto may
change the address specified herein by written notice to the other parties
hereto.

 

•          Entire Agreement. This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the obligations of Executive, whether oral or written. This Agreement, the
Noncompetition Agreement, the Unit Purchase Agreement, and the Contribution
Agreement constitute the entire agreement between the parties with respect to
the matters herein provided, and no modifications or waiver of any provision
hereof shall be effective unless in writing and signed by Employer and
Executive.

•          Binding Effect. All of the terms and provisions of this Agreement
shall be binding upon the parties hereto and its or his heirs, executors,
administrators, legal representatives, successors and assigns, and inure to the
benefit of and be enforceable by Employer and its successors and assigns, except
that the duties and responsibilities of Executive hereunder are of a personal
nature and shall not be assignable or delegable in whole or in part.

•          Severability. In the event that any provision of this Agreement or
application thereof to anyone or under any circumstance is found to be invalid
or unenforceable in any jurisdiction to any extent for any reason, such
invalidity or unenforceability shall not affect any other provision or
application of this Agreement which can be given effect without the invalid or
unenforceable provision or application and shall not invalidate or render
unenforceable such provision or application in any other jurisdiction.

 



•          Remedies; Waiver. No remedy conferred upon Employer by this Agreement
is intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to any other remedy given hereunder
or now or hereafter existing at law or in equity. No delay or omission by
Employer in exercising any right, remedy or power hereunder or existing at law
or in equity shall be construed as a waiver thereof, and any such right, remedy
or power may be exercised by the party possessing the same from time to time and
as often as may be deemed expedient or necessary by such party in its sole
discretion.

•          Counterparts. This Agreement may be executed in several counterparts,
each of which is an original and all of which shall constitute one instrument.
It shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for any of the other counterparts.

•          Governing Law. The validity, interpretation, construction,
performance and enforcement of this Agreement shall be governed by the laws of
the State of New York, without application of conflict of laws principles.

•          Headings. The captions and headings contained in this Agreement are
for convenience only and shall not be construed as a part of the Agreement.

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 

 

 

CPG INTERNATIONAL I INC.

 

 

/s/ AMY C. BEVACQUA

 

By:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

 

CPG INTERNATIONAL HOLDINGS LP

 

By:

CPG Holding I LLC, its General Partner

 

 

 

 

 

/s/ AMY C. BEVACQUA

 

By:

Amy C. Bevacqua

 

Title:

Vice President

 

 

 

 

 

PRO-CELL LLC

 

 

/s/ CHRISTOPHER G. BARDASIAN

 

By:

Christopher G. Bardasian

 

Title:

Co-President and Co-Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

By:

/s/ KEVIN SLOAN

 

 

Kevin Sloan

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Schedule A

 

Kevin Sloan: 2007 Annual Bonus

 

 

Bonus as % of Base

2007 Sales of Pro-Cell

Compensation

 

 

$50 million

10

 

55

"

15

 

60

"

20

 

65

"

25

 

70

"

30

 

75

"

35

 

80

"

40

 

 

 

 

 

 

 

 

 

 